Citation Nr: 0433072	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-30 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
asbestosis and assigned a noncompensable rating.  The veteran 
disagrees with the assigned level of disability.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in May 2004.  A transcript of that hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's asbestosis is currently rated under Diagnostic 
Code 6833 for asbestosis.  Under that code, a 10 percent 
evaluation for asbestosis is assigned where Forced Vital 
Capacity (FVC) is 75 to 80 percent of predicted; or Diffusion 
Lung Capacity of Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) is 66 to 80 percent of predicted.  
A 30 percent evaluation for asbestosis is assigned where FVC 
is 65 to 74 percent of predicted; or DLCO (SB) is 56 to 65 
percent of predicted.  A 60 percent evaluation is assigned 
where FVC is 50 to 64 percent of predicted; or DLCO (SB) is 
40 to 55 percent of predicted; or maximum exercise capacity 
is 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 100 percent disability 
evaluation is assigned where FVC is less than 50 percent of 
predicted, or; DLCO (SB) is less than 40 percent of 
predicted, or; maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; where there is cor pulmonale or pulmonary 
hypertension, or; where the disability requires outpatient 
oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 
(2003).

A compensable evaluation was denied by the RO based on the 
results of a June 2003 VA examination to include pulmonary 
function testing which showed FVC was 90% of predicted value.  
It is noted that the examiner stated that the veteran's 
medical records were not available for revew.  As noted 
above, a higher evaluation is possible where FVC is 75 to 80 
percent of predicted; or DLCO (SB) is 66 to 80 percent.  
These criteria are disjunctive.  It would be prejudicial to 
the veteran to deny his claim for a compensable rating 
without data for all the rating criteria.  Accordingly, a new 
examination should be scheduled, with pulmonary function 
testing to include both the results of FVC and DLCO by the 
Single Breath Method.  

In this regard, it is noted that VA's duties under the VCAA 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Upon consideration of the foregoing, the Board finds that a 
medical examination is necessary regarding the level of 
disability associated with the veteran's service-connected 
asbestosis.

Finally, it is noted that the Court has held that, unlike in 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time may be assigned based on 
the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  
With respect to the veteran's asbestosis claim, as the rating 
action appealed from was the initial grant of service 
connection, the RO should consider the proper evaluations to 
be assigned for this disorder pursuant to the Court's holding 
in Fenderson.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.   

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who have treated him since 
August 2001.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  The attention of the RO is 
specifically directed to all treatment 
records available from the Mobile, 
Alabama, VA Medical Center.  

3.  The veteran should be scheduled for 
an examination to determine the current 
level of his asbestosis.  This should 
include complete pulmonary function 
testing, to include both FVC and DLCO by 
the Single Breath Method as required by 
the rating criteria.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record in order to determine whether a 
compensable rating is warranted for the 
veteran's service-connected asbestosis, 
to include consideration of Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




